In an action to recover damages for wrongful death, order permitting plaintiff to serve a notice of claim later than sixty days after his appointment as administrator and directing that such service be deemed nunc pro tunc as within the sixty-day period, reversed on the law, without costs, and the motion denied, without costs. Under section 50-e of the General Municipal Law, prior to amendment (L. 1950, eh. 481), the plaintiff, as administrator, had a period of sixty days from the time of his appointment to serve a notice of claim. He is not one within the purview of subdivision 5 of section 50-e relating to those as to whom the court, in discretion, may extend the time of service. (Matter of Mulligan v. County of Westchester, 272 App. Div. 927; Mulligan v. City of New York, 273 App. Div. 152.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.